DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest method of inserting donor DNA into the genome of a filamentous fungal cell by:  introducing a Cas9 endonuclease, guide RNA, and donor DNA into a population of filamentous fungal cells, which introduces a double-strand break at a target site in the genome; identifying cells in which insertion of the donor DNA has occurred.  The introduction of the Cas9 endonuclease and/or guide RNA is transient, and the donor DNA is inserted via non-homologous insertion and is not flanked by homologous sequences to the genome.  The donor DNA includes a homologous sequence to the genomic locus.  The insertion of the donor DNA results into a loop-out target region comprising a genomic deletion target region.  The identified cells are cultured under conditions to allow the loop-out to occur, after which fungal cells in which the loop-out has occurred are identified.  
The prior art further fails to disclose or suggest a method for deletion of a target region in a filamentous fungal cell by: introducing a Cas9 endonuclease, guide RNA, and donor DNA into a population of filamentous fungal cells, which introduces a double-strand break at a target site in the genome; identifying cells in which insertion of the donor DNA has occurred.  The introduction of the Cas9 endonuclease and/or guide RNA is transient, and the donor DNA is inserted via non-homologous insertion and is not flanked by homologous sequences to the genome.  The identified cells are cultured .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636